
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of
May 1, 2002, by and between CIBER, Inc., a Delaware corporation (together with
its affiliates, the "Company") and Ed Longo ("Employee").

RECITAL

        In connection with the consummation of the transactions contemplated by
that certain Asset Purchase Agreement dated April 26, 2002 by and among the
Company, Decision Consultants, Inc. ("DCI"), and Jack Krasula (the
"Acquisition"), the Company desires to employ Employee in the position set forth
on Exhibit A attached hereto, and Employee is willing to accept such employment
by the Company, on the terms and subject to the conditions set forth in this
Agreement.

AGREEMENT

        THE PARTIES AGREE AS FOLLOWS:

        1.    Duties.    Employee agrees to be employed by and to serve the
Company in the position set forth on Exhibit A, and the Company agrees to employ
and retain Employee in such capacity, subject to the terms of this Agreement.
Employee shall devote all of his business time, energy and skill to the affairs
of the Company, subject to the direction of executive officers of the Company.
Employee shall have powers and duties commensurate with his position set forth
on Exhibit A. Employee shall comply with the general management policies of the
Company as announced from time to time and made available to Employee in
writing. Employee shall be required at various times to travel as part of his
duties.

        2.    Term of Employment.    The initial term of employment of Employee
by the Company shall be from the date of this Agreement through April 30, 2003,
unless terminated earlier pursuant to this Agreement. This Agreement shall renew
automatically for a period of one year on April 30, 2003, and on each subsequent
anniversary date thereof, subject to the termination provisions hereof.

        3.    Salary, Benefits and Bonus Compensation.    

        3.1.    Base Salary.    Commencing on the date of this Agreement, the
Company agrees to pay to Employee a "Base Salary' at the annualized rate as
described on Exhibit A, payable in twenty-six (26) equal biweekly installments
in accordance with the Company's regular payroll practice.

        3.2.    Bonuses.    Employee will be eligible to receive a bonus which
shall be determined in accordance with the formula described on Exhibit A
hereto. The bonus for each fiscal year or portion thereof after fiscal year 2002
shall be determined in the sole discretion of the board of directors.

        3.3.    Additional Benefits.    For purposes of determining the benefits
or benefit levels to which Employee is entitled, he shall receive credit for his
length of employment with DCI. During the term of his employment, Employee shall
be entitled to the following fringe benefits:

        3.3.1.    Employee Benefits.    Employee shall be eligible to
participate in such of the Company's benefit and compensation plans as may be
generally available to employees of the Company. All such benefit plans may be
amended or discontinued in the sole discretion of the Company.

        3.3.2.    Business Expenses.    The Company shall reimburse Employee for
all reasonable and necessary expenses incurred in carrying out his duties under
this Agreement, including travel and entertainment expenses, in accordance with
the Company's policies in effect from time to time. Employee shall present
promptly to the Company an itemized account of such expenses in such form as may
be required by the Company.

        3.3.3.    Personal Time Off (PTO).    Employee shall be entitled to
twenty-two PTO days pursuant to the Company's policy, during which time
Employee's compensation shall be paid in full. The Company's PTO policy for
executives, applicable to Employee, provides that PTO does not accrue on a
monthly basis and as such, there is no PTO payable upon a termination of
employment. In addition, Employee shall be entitled to paid holidays in
accordance with the Company's policies in effect from time to time.

        3.4.    Option to Acquire Common Stock.    Effective as of May 6, 2002,
Employee will be granted non-statutory stock options, pursuant to and subject to
the terms and conditions of the Company's Equity Incentive Plan, to purchase
(i) 100,000 shares of the Company's Common Stock at the exercise price of $6.51
per share, and (ii) 50,000 shares of the Company's Common Stock at the exercise
price of $15 per share, all of such options to vest in three equal installments
over a period of three years. Any further options shall be granted at the sole
discretion of the Company's board of directors.

        4.    Termination of Employment.    

        4.1.    Termination for Cause.    Termination for Cause (as defined
below) of Employee's employment may be effected by the Company at any time
without liability except as specifically set forth in this Subsection. The
termination shall be effected by verbal or written notification to Employee and
shall be effective as of the time stated in such notice. At the effective time
of a Termination for Cause, Employee immediately shall be paid all accrued Base
Salary and any reasonable and necessary business expenses incurred by Employee
in connection with his duties hereunder, all to the effective time of
termination. In addition, Employee shall be entitled to benefits under any
benefit plans of the Company in which Employee is a participant to the full
extent of Employee's rights under such plans.

        4.2.    Termination Other Than for Cause.    The Company may effect a
Termination Other Than for Cause (as defined below) of Employee's employment at
any time upon giving verbal or written notice to Employee of such termination
and without liability except as specifically set forth in this Subsection. The
termination shall be effective as of the time stated in such notice. At the
effective time of any Termination Other Than for Cause, Employee shall
immediately be paid all accrued Base Salary and any reasonable and necessary
business expenses incurred by Employee in connection with his duties hereunder,
all to the effective time of termination. Employee shall also be entitled to any
unpaid bonus compensation. Unpaid bonus compensation for the purposes of this
Subsection 4.2 shall be pro rated based on the number of full calendar months of
Employee's employment during the fiscal year in which termination occurs.
Employee shall also be entitled to benefits under any benefit plans of the
Company in which Employee is a participant to the full extent of Employee's
rights under such plans.

        4.3.    Termination by Reason of Disability.    If Employee, in the
reasonable judgment of the executive officers of the Company, has failed to
perform his duties under this Agreement on account of illness or physical or
mental incapacity, and such illness or incapacity continues for a period of more
than six (6) months, then the question of whether Employee's illness or
incapacity is reasonably likely to continue shall be submitted to the Company
or, if disability insurance is maintained on Employee, Employee's disability
insurance carrier for determination. In the event the Company or such insurance
carrier determines that Employee is subject to such an illness or incapacity for
which no reasonable accommodation is possible, the Company shall have the right
to terminate Employee's employment ("Termination for Disability") by written
notification to Employee and payment to Employee of all accrued Base Salary,
unpaid bonus compensation (pro rated as provided in Subsection 4.2) and any
reasonable and necessary business expenses incurred by Employee in connection
with his duties hereunder, all to the date of termination. Employee shall also
be entitled to benefits under any benefit plans in which Employee is a
participant, including disability benefits, if any, to the full extent of
Employee's rights under such plans.

        4.4.    Death.    In the event of Employee's death during the term of
employment, Employee's employment shall be deemed to have terminated as of the
last day of the month during which his death occurs, and the Company shall pay
promptly to his estate all accrued Base Salary, unpaid bonus compensation (pro
rated as provided in Subsection 4.2) and any reasonable and necessary business
expenses incurred by Employee in connection with his duties hereunder, all to
the effective date of termination. Employee's estate shall also be entitled to
benefits under any benefit plans of the Company in which Employee was a
participant to the full extent of Employee's rights under such plans.

        4.5.    Voluntary Termination.    In the event of a Voluntary
Termination (as defined below) by Employee, the Company shall immediately pay
all accrued Base Salary and any reasonable and necessary business expenses
incurred by Employee in connection with his duties hereunder, all to the date of
termination.

        5.    Protection of the Company's Business.    For purposes of
determining the geographic areas to protect the Company's business in
Subsections 5.1 and 5.2 below, such protection shall be limited to locations
within fifty (50) miles of any location where Employee had or has responsibility
for Company or DCI operations, whether before or after the closing of the
Acquisition.

        5.1.    No Competition.    Employee shall not, during the term of his
employment and for twelve (12) months following the termination of his
employment but not less than twenty-four (24) months from the date hereof, work
as an employee, director, or independent contractor or become an investor or
owner in or lender to any business, corporation, partnership or other entity
engaged in a Competing Business (as defined below). An investment by Employee of
up to 2% of the outstanding equity in a publicly-traded corporation shall not
constitute a violation of this Section 5.1. A "Competing Business" is a business
providing ERP-related consulting services, strategic IT consulting, network
integration and security services, application software and systems consulting,
total project management, and application development and systems support.

        5.2.    No Solicitation of Clients.    Employee shall not, during the
term of his employment and for twelve (12) months following the termination of
his employment but not less than twenty-four (24) months from the date hereof:
(a) call upon, cause to be called upon, solicit or assist in the solicitation
of, any current client, former client or potential client of the Company for the
purpose of selling, renting or supplying any product or service competitive with
the products or services of the Company; (b) provide any product or services to
any current client, former client or potential client of the Company which is
competitive with the products or services of the Company; or (c) request,
recommend, or advise any client or potential client to cease or curtail doing
business with the Company. Any individual, governmental authority, corporation,
partnership or other entity to whom (i) the Company or DCI has provided services
or products at any time prior to or during Employee's employment or (ii) either
DCI or the Company has made one or more sales or sales calls during the
twenty-four (24) month period preceding the date of termination of Employee's
employment shall be deemed a client or potential client.

        5.3.    No Hire of Other Employees or Contractors.    Employee shall
not, during the term of his employment and for twelve (12) months following the
termination of his employment but not less than twenty-four (24) months from the
date hereof: (a) except on behalf of the Company, employ, engage, or seek to
employ or engage any individual or entity on behalf of Employee or any entity
(including a client of the Company), who was employed or engaged by the Company
during the six (6) month period preceding Employee's termination or who is
employed or engaged by the Company; (b) solicit, recommend or advise any
employee of the Company or independent contractor to terminate their employment
or engagement with the Company for any reason; (c) except on behalf of the
Company, solicit recruiting prospects and/or candidates whose files are actively
maintained or have been maintained during the last six (6) months prior to
Employee's termination by the Company; or (d) enter into a business arrangement
with any other person or firm who is or has been an employee or independent
contractor of the Company within the twelve (12) month period preceding
Employee's termination.

        6.    Confidentiality.    

        6.1.    Confidential Information and Materials.    All of the
Confidential Information and Materials, as defined herein, are and shall
continue to be the exclusive property and trade secrets of the Company.
Confidential Information and Materials have been or will be disclosed to
Employee solely by virtue of his employment with the Company and solely for the
purpose of assisting him in performing his duties for the Company. "Confidential
Information and Materials" refers to all information belonging to or used by the
Company or the Company's clients relating to internal operations, procedures and
policies, finances, income, profits, business strategies, pricing, billing
information, compensation and other personnel information, client contacts,
sales lists, employee lists, technology, software source codes, programs, costs,
marketing plans, developmental plans, computer programs, computer systems,
inventions, developments, personnel manuals, computer program manuals, programs
and system designs, and trade secrets of every kind and character, whether or
not they constitute a trade secret under applicable law, including such of the
foregoing developed by Employee, whether developed by Employee during or after
business hours. Employee acknowledges and agrees all Confidential Information
and Materials shall, to the extent possible, be considered works made for hire
for the Company under applicable copyright law. To the extent any Confidential
Information and Materials are not deemed to be a work made for hire, Employee
hereby assigns to the Company any rights he may have or may acquire in such
Confidential Information and Materials as they are created, throughout the
world, in perpetuity. Further, Employee hereby waives any and all moral rights
he may have in such Confidential Information and Materials. Notwithstanding the
foregoing, the Company acknowledges that it shall have no right to inventions or
other material for which no equipment, supplies, facilities or Confidential
Information and Material of the Company is used and which are developed entirely
on Employee's own time and (i) do not relate directly to the business of the
Company or (ii) do not result from any work performed by Employee hereunder or
from his work at DCI.

        6.2.    Non-disclosure and Non-use.    Employee may use Confidential
Information and Material while an employee of the Company and in the course of
that employment to the extent deemed necessary by the Company for the
performance of Employee's responsibilities. Such permission expires upon
termination of his employment with the Company or on notice from the Company,
whichever is earlier. Employee shall not, either during or after his employment
with the Company, disclose any Confidential Information or Materials to any
person, firm, corporation, association or other entity for any reason or purpose
unless expressly permitted by the Company in writing or unless required by law.
Employee shall not use, in any manner other than to further the Company's
business, any Confidential Information or Materials of the Company. Upon
termination of his employment, Employee shall immediately return all
Confidential Information or Materials or other property of the Company or its
clients or potential clients in his possession or control.

        7.    Definitions.    

        7.1.    Definitions.    For purposes of this Agreement, the following
terms shall have the following meanings:

        7.1.1. "Termination for Cause" shall mean termination by the Company of
Employee's employment by the Company by reason of Employee's conviction of any
felony crime, Employee's dishonesty towards, fraud upon or injury or attempted
injury to the Company or its clients, Employee's breach of this Agreement, or
any reason that constitutes "cause" under applicable law.

        7.1.2. "Termination Other Than for Cause" shall mean termination by the
Company of Employee's employment by the Company, other than a Termination for
Cause or Termination for Disability, for any or no reason.

        7.1.3. "Voluntary Termination" shall mean termination by Employee of
Employee's employment with the Company, but shall not include constructive
termination by the Company by reason of material breach of this Agreement by the
Company.

        8.    Remedies.    

        8.1.    Liquidated Damages.    

        8.1.1. If Employee violates Subsection 5.1, Employee shall pay to the
Company as liquidated damages the greater of $100,000 or the Company's actual
lost investment of money for recruitment, training, cost of replacement, lost
revenues and other damages due to likely disruption of the Company's business
operation.

        8.1.2. If Employee violates Subsection 5.2, Employee shall pay to the
Company as liquidated damages the greater of the Company's gross billings to the
client to which products or services are supplied in violation of Subsection 5.2
during the year immediately prior to the first improper solicitation or $25,000,
to compensate the Company for its lost revenue, client development expenses and
other damages.

        8.1.3. If Employee violates Subsection 5.3, Employee shall pay to the
Company as liquidated damages, in compensation for its recruitment and training
costs, lost revenues and other damages, the following sums for each employee or
independent contractor hired or engaged in violation of Subsection 5.3:

Employee or Independent Contractor


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

Vice-President or other officer   $ 100,000 Other Manager or recruiter   $
50,000 Marketer or other sales personnel   $ 50,000 Programmers or other
billable personnel   $ 12,500 Other office staff   $ 5,000

        8.1.4. Employee and the Company have carefully considered the issue of
liquidated damages and after negotiation agree that they are a reasonable
compromise after attempting to estimate what the actual damages would be and
assessing the risk of collection.

        8.1.5. Employee authorizes the Company to disclose the terms of
Sections 5, 6 and 8 of this Agreement to any subsequent employer or client of
Employee.

        8.2.    Equitable Remedies.    The service rendered by Employee to the
Company and the information disclosed to Employee during his employment are of a
unique and special character, and any breach of Sections 5 or 6 hereof will
cause the Company irreparable injury and damage which will be extremely
difficult to quantify. Although the parties have agreed on liquidated damages
for some of the potential breaches by Employee, they agree that because of the
risk of collection and intangibles which are impossible to measure, the Company
will be entitled to, in addition to all other remedies available to it,
injunctive relief to prevent a breach and to secure the enforcement of all
provisions of Sections 5 and 6. Employee represents his experience and knowledge
will enable him to earn an adequate living in a noncompetitive business and that
the injunctive relief will not prevent him from providing for himself and his
family.

        8.3.    Costs.    If litigation is brought to enforce or interpret or is
maintained to defend any provision contained herein, the court shall award
reasonable attorneys' fees and disbursements to the prevailing party as
determined by the court.

        8.4.    Severability.    THE PARTIES HAVE CAREFULLY CONSIDERED ALL OF
SECTIONS 5, 6 AND 8 AND AGREE THAT THEY REPRESENT A PROPER BALANCING OF THEIR
INTERESTS. It is the express intent of the parties hereto that the obligations
of, and restrictions on, the parties as provided in Sections 5, 6 and 8 shall be
enforced and given effect to the fullest extent legally permissible. If, in any
judicial proceeding, a court shall refuse to enforce one or more of the
covenants or agreements contained in this Agreement because the duration thereof
is too long, the scope thereof is too broad or some other reason, for the
purpose of such proceeding, the court may reduce such duration or scope to the
extent necessary to permit the enforcement of such obligations and restrictions.

        9.    Miscellaneous.    

        9.1.    Payment Obligations.    The Company's obligation to pay Employee
the compensation provided herein is subject to the condition precedent that
Employee performs his obligations.

        9.2.    Waiver.    The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.

        9.3.    Entire Agreement; Modifications.    This Agreement represents
the entire understanding between the parties with respect to the subject matter
hereof, and this Agreement supersedes any and all prior understandings,
agreements, plans and negotiations, whether written or oral, with respect to the
subject matter hereof, including, without limitation, any understandings,
agreements or obligations respecting any past or future compensation, bonuses,
reimbursements or other payments to Employee from the Company. All modifications
to this Agreement must be in writing and signed by the party against whom
enforcement of such modification is sought.

        9.4.    Notices.    All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier or by fax and shall be deemed to have been duly
given upon hand delivery, receipt if mailed, the first business day following
delivery to a commercial overnight courier or upon receipt of a fax, addressed
as follows:

If to the Company:

CIBER, Inc.
5251 DTC Parkway, Suite 1400
Greenwood Village, CO 80111
Attention: Mac J. Slingerlend, President and Chief Executive Officer
Phone: (303) 267-3812
Fax: (303) 267-3899

If to Employee:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        Any party may change such party's address for notices by notice given
pursuant to this Section 9.4.

        9.5.    Headings.    The Section headings herein are intended for
reference and shall not by themselves determine the construction or
interpretation of this Agreement.

        9.6.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of [Colorado] without
application of its conflict of laws rules.

        9.7.    Severability.    Should a court or other body of competent
jurisdiction determine that any provision of this Agreement is excessive in
scope or otherwise invalid or unenforceable, such provision shall be adjusted
rather than voided, if possible, so that it is enforceable to the maximum extent
possible, and all other provisions of the Agreement shall be deemed valid and
enforceable to the extent possible.

        9.8.    Binding Effect; Assignment.    This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
executors, administrators, heirs, successors and assigns. The provisions of this
Agreement relating to the duties and obligations of the Company are
transferable, assignable and delegable by the Company. Those provisions relating
to the duties and obligations of the Employee are not transferable, assignable
or delegable.

        9.9.    Counterparts.    This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

        9.10.    Withholdings; Setoff.    All compensation and benefits to
Employee hereunder shall be reduced by all federal, state, local and other
withholdings and similar taxes and payments required by applicable law. The
Company may withhold amounts due it from Employee from amounts due under this
Agreement to Employee.

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first above written.


EMPLOYEE
 
CIBER, Inc.
a Delaware corporation
By:
 
/s/  ED LONGO      

--------------------------------------------------------------------------------

Ed Longo
 
By:
 
/s/  MAC J. SLINGERLEND      

--------------------------------------------------------------------------------

Mac J. Slingerlend, President and Chief Executive Officer





QuickLinks


Exhibit 10.1

